951 F.2d 349
58 Fair Empl. Prac. Cas. (BNA) 336
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Edward S. KRAEMER, Plaintiff-Appellant,v.EDWARD KRAEMER & SONS, INC., David R. Kraemer, Defendants-Appellees.
No. 91-3505.
United States Court of Appeals, Sixth Circuit.
Dec. 19, 1991.

Before DAVID A. NELSON and SUHRHEINRICH, Circuit Judges, and ENGEL, Senior Circuit Judge.
PER CURIAM.


1
Edward Kraemer appeals from a summary judgment ruling in this employment discrimination and breach of contract action.   Edward describes his termination as a violation of the Age Discrimination in Employment Act, 29 U.S.C. §§ 621-624, and as prohibited by a stock purchase agreement guaranteed by defendant David R. Kraemer, Edward's brother, and by the family business, Kraemer & Sons.


2
After careful review of the record and the briefs of the parties, we find Edward's claims to be without merit.   We affirm the district court's ruling for the reasons stated in its opinion of May 8, 1991.